     Case 1:19-cv-00385-EAW-MJR Document 288 Filed 02/08/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK

                                                           ORAL ARGUMENT REQUESTED
 IN RE CAUSTIC SODA
 ANTITRUST LITIGATION                                      Lead Case No. 1:19-cv-00385-EAW-MJR


 THIS DOCUMENT RELATES TO:
 ALL ACTIONS


     NOTICE OF DEFENDANT FORMOSA PLASTICS CORPORATION’S
RENEWED MOTION TO DISMISS PLAINTIFFS’ CONSOLIDATED CLASS ACTION
         COMPLAINTS FOR LACK OF PERSONAL JURISDICTION
      OR, IN THE ALTERNATIVE, FOR FAILURE TO STATE A CLAIM

       PLEASE TAKE NOTICE that Defendant Formosa Plastics Corporation (“FPC”), by its

attorneys, hereby moves this Court for an Order: (i) dismissing Direct Purchaser Plaintiffs’

Consolidated Class Action Complaint (Dkt. 51) in its entirety with prejudice for lack of personal

jurisdiction pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure (the “Federal Rules”)

or, in the alternative, for failure to state a claim upon which relief can be granted pursuant to

Federal Rule 12(b)(6); (ii) dismissing Indirect Purchaser Plaintiffs’ Consolidated Class Action

Complaint (Dkt. 129) in its entirety with prejudice for lack of personal jurisdiction pursuant to

Federal Rule 12(b)(2) or, in the alternative, for failure to state a claim upon which relief can be

granted pursuant to Federal Rule 12(b)(6); and (iii) for such other and further relief as the Court

deems just and proper. FPC’s motion to dismiss is supported by: (i) its Memorandum of Law in

Support of Its Motion to Dismiss, together with any reply in support filed by FPC; (ii) the

accompanying Declaration of Sunny Jian, sworn to February 8, 2021; (iii) the accompanying

Declaration of Philip Chen, sworn to February 7, 2021; and (iv) Domestic Defendants’ Joint

Memorandum in Support of Their Partial Motion to Dismiss the Consolidated Indirect Purchaser

Class Action Complaint, filed May 28, 2020, and the exhibits attached thereto (Dkt. 174, 178), and
     Case 1:19-cv-00385-EAW-MJR Document 288 Filed 02/08/21 Page 2 of 2




Domestic Defendants’ Joint Reply in Support of Their Joint Partial Motion to Dismiss the Indirect

Purchaser Plaintiffs’ Consolidated Class Action Complaint, filed August 12, 2020, and the exhibits

attached thereto (Dkt. 202).

       PLEASE TAKE NOTICE that the motion will be heard before the Honorable Elizabeth A.

Wolford at the United States Courthouse, 2 Niagara Square, Buffalo, New York at a time and date

and in a courtroom to be determined by the Court.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Local Rule of Civil Procedure

7(a)(1), FPC intends to file and serve reply papers.



 Dated: New York, New York                    Respectfully submitted,
        February 8, 2021
                                              SIDLEY AUSTIN LLP

                                              By: /s/ Alan M. Unger
                                                  Alan M. Unger
                                                  Tom A. Paskowitz
                                                  Peter J. Mardian
                                                  787 Seventh Avenue
                                                  New York, New York 10019
                                                  Telephone: (212) 839-5300
                                                  aunger@sidley.com
                                                  tpaskowitz@sidley.com
                                                  pmardian@sidley.com

                                                     Attorneys for Defendants Formosa Plastics
                                                     Corporation




                                                 2
